

	

		III

		109th CONGRESS

		1st Session

		S. RES. 272

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Schumer (for

			 himself, Mr. Specter,

			 Mrs. Clinton, Mr. Obama, Mr.

			 Bayh, Ms. Mikulski,

			 Mr. Pryor, Mr.

			 Bingaman, Mr. Wyden,

			 Mr. DeWine, Mr.

			 Harkin, Ms. Stabenow,

			 Mr. Corzine, Mr. Durbin, Mr.

			 Kennedy, Mr. Leahy,

			 Mr. Hatch, Mr.

			 Crapo, Mr. Lautenberg,

			 Mr. Cochran, Mr. Coleman, Mr.

			 Hagel, Mr. Salazar,

			 Mr. Lieberman, Mrs. Feinstein, Mr.

			 Reid, and Mr. Kerry)

			 submitted the following resolution; which was considered and agreed to

			 

		

		RESOLUTION

		Recognizing and honoring the life and

		  achievements of Constance Baker Motley, a judge for the United States District

		  Court, Southern District of New York.

	

	

		Whereas Constance Baker Motley was born in 1921, in New

			 Haven, Connecticut, the daughter of immigrants from the Caribbean island of

			 Nevis;

		Whereas in 1943, Constance Baker Motley graduated from New

			 York University with a Bachelor of Arts degree in economics;

		Whereas, upon receiving a law degree from Columbia

			 University in 1946, Constance Baker Motley became a staff attorney at the

			 National Association for the Advancement of Colored People Legal Defense and

			 Educational Fund, Inc., and fought tirelessly for 2 decades alongside Thurgood

			 Marshall and other leading civil rights lawyers to dismantle segregation

			 throughout the country;

		Whereas Constance Baker Motley was the only female

			 attorney on the legal team that won the landmark desegregation case, Brown v.

			 Board of Education;

		Whereas Constance Baker Motley argued 10 major civil

			 rights cases before the Supreme Court, winning all but one, including the case

			 brought on behalf of James Meredith challenging the University of Mississippi’s

			 refusal to admit him;

		Whereas Constance Baker Motley’s only loss before the

			 United States Supreme Court was in Swain v. Alabama, a case in which the Court

			 refused to proscribe race-based peremptory challenges in cases involving

			 African-American defendants and which was later reversed in Batson v. Kentucky

			 on grounds that had been largely asserted by Constance Baker Motley in the

			 Swain case;

		Whereas in 1964, Constance Baker Motley became the first

			 African-American woman elected to the New York State Senate;

		Whereas in 1965, Constance Baker Motley became the first

			 African-American woman, and the first woman, to serve as president of the

			 Borough of Manhattan;

		Whereas Constance Baker Motley, in her capacity as an

			 elected public official in New York, continued to fight for civil rights,

			 dedicating herself to the revitalization of the inner city and improvement of

			 urban public schools and housing;

		Whereas in 1966, Constance Baker Motley was appointed by

			 President Johnson as a United States District Court Judge for the Southern

			 District of New York;

		Whereas the appointment of Constance Baker Motley made her

			 the first African-American woman, and only the fifth woman, appointed and

			 confirmed for a Federal judgeship;

		Whereas in 1982, Constance Baker Motley was elevated to

			 Chief Judge of the United States District Court for the Southern District of

			 New York, the largest Federal trial court in the United States;

		Whereas Constance Baker Motley assumed senior status in

			 1986, and continued serving with distinction for the next 2 decades; and

		Whereas Constance Baker Motley passed away on September

			 28, 2005, and is survived by her husband Joel Wilson Motley Jr., their son,

			 Joel Motley III, her 3 grandchildren, her brother, Edmund Baker of Florida, and

			 her sisters Edna Carnegie, Eunice Royster, and Marian Green, of New Haven,

			 Connecticut: Now, therefore, be it

		

	

		That the Senate—

			(1)extends its

			 heartfelt sympathy to the family and friends of Constance Baker Motley on the

			 occasion of her passing; and

			(2)commends

			 Constance Baker Motley for—

				(A)her 39-year

			 tenure on the United States District Court for the Southern District of New

			 York; and

				(B)her lifelong

			 commitment to the advancement of civil rights and social justice.

				

